DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application claims earliest benefit of U.S. Provisional Application No. 62/851,826, filed May 23, 2019. 

Election/Restrictions
2.	Applicant’s election without traverse of Group I, claims 1-17, in the reply filed on May 9, 2022 is acknowledged.  Claims 18-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  In addition, Applicant has elected the species A) microRNA (miRNA), from the group of species of target nucleic acid, drawn to claim 9.  Claim 1 is generic to the elected species.  Claims 1-17 read on the elected species and will be examined on the merits.  No claims have been canceled. 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Dependent claim 11 recites the limitation “further comprising a categorizing sub-system for spectrally barcoding the fluorescently labeled single-stranded DNA amplicon to multiplex numerous miR sequences”.  It is unclear what is meant by the term “miR sequences”. 

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1, 2, 5-7, 9, 13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin, M. (U.S. Patent Pub. No. 2018/0100180). 
With regards to claim 1, Lin teaches a system for quantifying nucleic acid at a single molecule level in a biological sample (systems and methods are provided for counting single- or double-stranded polynucleotide molecules from a biological sample on different gene detection or sequencing platforms, see Abstract and paragraphs 5 and 32, the system comprising:
(1) a sub-system for extending the nucleic acid to form an amplicon (polynucleotide fragments are obtained and adaptors are ligated to both ends to form single-stranded circular molecules, paragraph 6, lines 1-3, paragraph 29, lines 1-6 and Figures 2 and 4, steps 100 to 310; the single-stranded circular molecules are amplified using primers complementary to a region of one of the adaptors by a rolling circle mechanism to form nanoballs, paragraph 6, lines 13-16, paragraph 9, lines 1-8, paragraph 29, lines 11-18 and Figures 2 and 4, step 610),
(2) a subsystem for labeling the amplicon with more than one fluorescent dye to form a labeled nucleic acid amplicon (see paragraph 37 and Figure 4, step 610), wherein the labeled nucleic acid amplicon is labeled by:
(i) hybridization of the nucleic acid amplicon with a fluorescent dye conjugated to a single-stranded nucleic acid or nucleic acid analog (the amplicons may be labeled with fluorescence dye-conjugated molecular beacons or scorpions, paragraph 17),
(ii) binding or intercalation of single-stranded nucleic acid-specific or double-stranded nucleic acid-specific fluorescent dyes with the amplicon (labeling may be performed using fluorescent binding dyes such as SYBR Green, paragraphs 37 and 48), and/or
(iii) addition of the fluorescent dye into the nucleic acid amplicon by enzymatic incorporation of a fluorescent dye labeled nucleoside triphosphate or deoxyribonucleoside 5’-triphosphate (labeling may also be performed using dNTPs comprising various reporter dyes, paragraph 37),
(3) a fluorescence detection sub-system comprising an excitation source and fluorescence detector for excitation of the fluorescently labeled amplicon and measuring fluorescence emission from individual molecules of the fluorescently labeled amplicon, wherein the excitation source comprises a laser source, an incandescent light source, or an light emitting light source (labeled nanoballs may be hybridized to arrays and scanned, or can be fed into a molecular counting platform, such as a flow cytometer, or instruments for next generation sequencing, real-time PCR or a bead or droplet reader, paragraphs 40, 44 and 48), and
(4) software to record and analyze the fluorescence emission from the detection subsystem (the labeled nanoballs representing individual molecules are scanned and counted by suitable gene detection platforms for identification and quantification of the number of original polynucleotide molecules in a sample, such as with a flow cytometer or reading device, see paragraphs 29, 36, 40, 44 and 48). 
With regards to claim 2, Lin teaches a system wherein extending the nucleic acid is facilitated by enzymatic amplification of the nucleic acid by rolling circle amplification (see paragraphs 9, 14 and 15). 
With regards to claim 5, Lin teaches a system wherein the fluorescence detection sub-system comprises a flow cytometer (see paragraph 48).
With regards to claim 6, Lin teaches a system wherein the amplicon comprises double-stranded DNA, single-stranded DNA, single-stranded RNA or a concatemer of RNA and DNA (single-stranded nanoballs are generated by rolling circle amplification of the circularized fragments, paragraphs 9 and 37). 
With regards to claim 7, Lin teaches a system wherein the fluorescent dye-conjugated single-stranded nucleic acid comprises primarily single-stranded DNA, single-stranded RNA, single-stranded peptide nucleic acid (PNA) or single-stranded locked nucleic acid (LNA) (probes comprising reporter dyes and quencher such as molecular beacons or scorpions may be used for detecting nanoball products, paragraphs 17 and 48). 
With regards to claim 9, Lin teaches a system wherein the target nucleic acid for quantitation is double-stranded DNA, single-stranded DNA, microRNA (miRNA), messenger RNA (mRNA), long non-coding RNA (IncRNA), ribosomal RNA (rRNA), transfer RNA (tRNA), small nuclear RNA (snRNA), small nucleolar RNA (snoRNA), Piwi- interacting RNA (piRNA), interfering RNA (siRNA), antisense RNA (aRNA), transfer messenger RNA (tmRNA), tRNA-derived small RNA (tsRNA), rDNA-derived small RNA (srRNA), ribozyme, viral RNA or double-stranded RNA (the method may be used for counting DNA or RNA molecules at a single molecule resolution, wherein RNA molecules are used as templates to synthesize double-stranded cDNA, paragraphs 5 and 6). 
With regards to claim 13, Lin teaches a system wherein fluorescence labeling results from sequence specific incorporation of fluorescent dye labeled nucleoside triphosphate or deoxyribonucleoside 5’-triphosphate (labeling may include use of dNTPs comprising various fluorescent reporter dyes, paragraph 37). 
With regards to claim 16, Lin teaches a system wherein the more than one fluorescent dye comprises one or more intercalating fluorescent dyes that exhibit a fluorescence enhancement of at least 10 times upon binding of the intercalating fluorescent dye to double-stranded DNA (intercalating dyes that may be used for detection include SYBR Green, propidium iodide, Y)-PRO-1 and TOTO-3, paragraph 48). 

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 3, 4, 8, 11, 12, 14, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin, M. (U.S. Patent Pub. No. 2018/0100180) in view of Fodor et al. (U.S. Patent Pub. No. 2016/0253584).
Lin teaches the limitations of claims 1, 2, 5-7, 9, 13 and 16, as discussed above.  In addition, with regards to claims 11, 12, 14 and 15, Lin teaches methods for barcoding samples using barcode sequences that may be included in an adaptor or linker, wherein the barcodes are used for sample indexing and multiplexing of different samples (see paragraphs 35 and 43). 
However, Lin does not teach a system wherein the excitation source comprises a laser, or wherein the fluorescence detection sub-system comprises a microfluidic device with multiple optical sensors to measure fluorescence.  In addition, Lin does not teach a system wherein the fluorescent dye-conjugated single-stranded nucleic acid comprises one or more light emitting specific fluorescent dyes, or the one or more intercalating fluorescent dyes comprises one or more cyanine dyes.  Lin also does not teach a system further comprising a categorizing sub-system for spectrally barcoding the fluorescently labeled single- stranded DNA amplicon to multiplex numerous sequences, wherein the spectral barcoding is performed using designed template sequences, which result in the generation of complementary amplicons sequences that can be fluorescently labeled in a sequence specific manner, wherein the spectral barcoding is accomplished using multiparametric single-molecule analysis, and wherein the spectral barcodes are differentiated using, at least in part, data from colorimetric and/or ratiometric selections.
Fodor teaches systems and methods for determining the number of distinct targets in distinct spatial locations within a sample using a combination of spatial and molecular barcodes to stochastically barcode a plurality of targets in the sample (see Abstract and paragraphs 6 and 7).  
Specifically with regard to claim 3, Fodor teaches a system for imaging probes hybridized to a sequence of interest, including scanning laser fluorescence microscopes or readers that can be used to acquire digital images of the emitted light from a substrate such as an array, wherein a focused light source such as a laser is scanner across the hybridized substrate causing the hybridized areas to emit an optical signal such as fluorescence (see paragraph 274).  
With regards to claim 4, Fodor teaches a system wherein the fluorescence detection sub-system comprises a microfluidic device with multiple optical sensors to measure fluorescence (barcoding a plurality of targets in a sample may be performed with a microfluidic device, wherein a confocal laser scanner may be used to detect fluorescence, paragraphs 14, 275 and 294).
With regards to claims 8 and 17, Fodor teaches a system wherein the fluorescent dye-conjugated single-stranded nucleic acid comprises as a fluorescent dye, one or more light emitting coumarin, cyanine, fluorescein, rhodamine, oxazine, Alexa, ATTO, or BODIPY, fluorescent phycobiliprotein, green fluorescent protein, DsRed dye, light- emitting semiconductor nanocrystal, or light-emitting organic polymer, nanoparticle, or bead, wherein the one or more intercalating fluorescent dyes comprises one or more cyanine dyes (a variety of optical moieties may be used for labeling probes or for use as intercalating dyes, including cyanine derivatives, coumarin derivatives, oxazine derivatives, BODIPY-FL, TOTO-3 and propidium iodide, paragraph 337).
With regards to claims 11, 12, 14 and 15, Fodor teaches a system further comprising a categorizing sub-system for spectrally barcoding the fluorescently labeled single-stranded DNA amplicon to multiplex numerous miR sequences, wherein the spectral barcoding is performed using designed template sequences, which result in the generation of complementary amplicons sequences that can be fluorescently labeled in a sequence specific manner, wherein the spectral barcoding is accomplished using multiparametric single-molecule analysis, and wherein the spectral barcodes are differentiated using, at least in part, data from colorimetric and/or ratiometric selections (the spatial and molecular barcodes used to stochastically barcode a plurality of targets in a sample may include a spatial label differ from one another by at least one nucleotide and may be associated with a solid support such as a plurality of synthetic particles, paragraph 30; each of the synthetic particles may include a label selected from a first and second group of optical labels so that each labeled particle is spectrally distinct with spectrally resolvable barcodes paragraphs 31, 60, 61 and 336 and Figures 28 and 29; each of a plurality of synthetic particles may have a unique optical barcode, paragraphs 340 and 341; after a sample is associated and linked with an optically-labeled barcode molecule using a DNA polymerase and a ligase to link the barcode and optical moieties to the sample nucleic acid (see paragraph 357), a map is generated that displays the location and amount of a distinct target in the sample, and the amount of the distinct target is displayed as a colorimetric intensity, see paragraph 435). 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the systems and methods of Lin and Fodor since both references teach systems and methods for labeling nucleic acids using optical moieties and/or nucleic acid labels such as barcodes.  While Lin teaches systems and methods for labeling amplicons for purposes of counting individual single- or double-stranded polynucleotide molecules obtained from a biological sample, Fodor teaches systems and methods wherein samples are labeled to for purposes of counting or determining the number of distinct targets in distinct spatial locations within a sample, and thus both methods are concerned with quantifying nucleic acid target molecules in a sample. Thus, an ordinary practitioner would have been motivated to combine the systems and methods of Lin and Fodor since Fodor provides additional means for labeling nucleic acids in a sample that combines nucleic acid barcode labels and optical labels such as fluorophores that may both be linked to a target nucleic acid molecule following association of a labeled particle with the sample, wherein the optical labels are useful for colorimetric mapping of target sequences (see Fodor, paragraphs 357 and 435).  Therefore, one having ordinary skill in the art would recognize that the labeled synthetic particles taught by Fodor comprising both barcode sequences and unique optical labels could be used in the system of Lin to comprise the primers for performing rolling circle amplification reaction such that each of the nanoball products would be labeled with a unique barcode sequence and a unique optical label (see Fodor, paragraph 357).  Furthermore, the systems and methods of Lin are simple and low cost, have high sensitivity, specificity and precision, and allow a vary small amount of input sample to be tested, and offer short sample to data turnaround, and is therefore applicable to single gene detection or targeted multiplexing or genome-wide application, and is suitable for use on different gene detection and sequencing platforms (see Lin, paragraphs 5 and 25). 

Subject Matter Free of the Prior Art
11.	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.  No prior art was found that teaches or suggests a system wherein software to record and analyze the fluorescence emission facilitates minimizing or eliminating aberrant counts from the fluorescence emission of the fluorescently labeled single-stranded DNA amplicon by correlating signals from multiple fluorescent labels with optical scattering events using multiparametric gating, as currently claimed.  


Conclusion

12.	Claims 1-9 and 11-17 are rejected over the prior art.  However, claim 11 is free of the prior art, as also discussed above.  Claim 11 is also rejected under 35 U.S.C. 112(b) as being indefinite. 

Correspondence

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637